                 Case 2:19-cv-07326-CJC-KS Document 16 Filed 10/24/19 Page 1 of 3 Page ID #:87



                    1     CENTER FOR DISABILITY ACCESS
                          Ray Ballister, Jr., Esq., SBN 111282
                    2     Phyl Grace, Esq., SBN 171771
                          Russell Handy, Esq., SBN 195058
                    3     Dennis Price, Esq., SBN 279082
                          8033 Linda Vista Rd., Suite 200
                    4     San Diego, CA 92111
                          Tel: (858) 375-7385
                    5     Fax: (888) 422-5191 (fax)
                          phylg@potterhandy.com
                    6
                          Attorneys for Plaintiff
                    7     GARY SCHERER
                    8     MORGAN, LEWIS & BOCKIUS LLP
                          Kathy H. Gao, SBN 259019
                    9     kathy.gao@morganlewis.com
                          300 South Grand Avenue
                 10       Twenty-Second Floor
                          Los Angeles, CA 90071-3132
                 11       Tel: +1.213.612.2500
                          Fax: +1.213.612.2501
                 12
                          Attorneys for Defendants
                 13       BRISTOL-WARNER INVESTORS LLC and
                          PETSMART, INC.
                 14
                 15                                UNITED STATES DISTRICT COURT
                 16                              CENTRAL DISTRICT OF CALIFORNIA
                 17
                 18       Gary Scherer,                          Case No. 2:19-cv-07326-CJC-KS
                 19                              Plaintiff,      JOINT STIPULATION TO
                                                                 EXTEND DEFENDANTS
                 20                        vs.                   BRISTOL-WARNER INVESTORS
                                                                 LLC’S AND PETSMART, INC.’S
                 21       Bristol-Warner Investors LLC, a        RESPONSIVE PLEADING
                          Delaware Limited Liability Company;    DEADLINE
                 22       PetSmart, Inc., a Delaware
                          Corporation; and Does 1-10,            Complaint Served: September 3, 2019
                 23                                              Current Response Date: September 24,
                                                 Defendants.     2019
                 24                                              New Response Date: November 5,
                                                                 2019
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
   LOS ANGELES
                        DB1/ 109189011.1
                 Case 2:19-cv-07326-CJC-KS Document 16 Filed 10/24/19 Page 2 of 3 Page ID #:88



                    1             WHEREAS, Plaintiff Gary Scherer (“Plaintiff”) filed his Complaint on
                    2    August 23, 2019;
                    3             WHEREAS, Defendant PetSmart, Inc’s (“PetSmart”) current responsive
                    4    pleading deadline is October 28, 2019;
                    5             WHEREAS, the parties are in the process of discussing potential informal
                    6    resolution of this matter and would like additional time to continue these
                    7    discussions; and
                    8             WHEREAS, the parties’ respective counsel have met and conferred and
                    9    stipulated to a brief extension of time for Defendants to respond to Plaintiff’s
                 10      Complaint. Successfully resolving this matter at the pleading stage promotes
                 11      judicial economy by allowing the Court to focus its scarce resources on other
                 12      matters.
                 13               THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and
                 14      through the parties’ respective counsel as follows:
                 15               The deadline for Defendant PetSmart and Bristol-Warner Investors LLC to
                 16      file a responsive pleading to Plaintiff’s Complaint shall be extended to November
                 17      5, 2019.
                 18       Dated: October 24, 2019              CENTER FOR DISABILITY ACCESS
                 19
                                                               By     /s/ Phyl Grace
                 20                                                 Phyl Grace
                                                                    Attorney for Plaintiff
                 21                                                 GARY SCHERER
                 22       Dated: October 24, 2019              MORGAN, LEWIS & BOCKIUS LLP
                 23
                                                               By     /s/ Kathy H. Gao
                 24                                                 KATHY H. GAO
                                                                    Attorney for Defendants
                 25                                                 BRISTOL-WARNER INVESTORS LLC
                                                                    and PETSMART, INC.
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                    1
   LOS ANGELES
                        DB1/ 109189011.1
                 Case 2:19-cv-07326-CJC-KS Document 16 Filed 10/24/19 Page 3 of 3 Page ID #:89



                    1                                 SIGNATURE ATTESTATION
                    2              I hereby attest that all signatories listed above, on whose behalf this
                    3    stipulation is submitted, concur in the filing’s content and have authorized the
                    4    filing.
                    5     Dated: October 24, 2019                    MORGAN, LEWIS & BOCKIUS LLP
                    6
                                                                     By      /s/ Kathy H. Gao
                    7                                                      KATHY H. GAO
                                                                           Attorney for Defendants
                    8                                                      BRISTOL-WARNER INVESTORS
                                                                           LLC and PETSMART, INC.
                    9
                 10
                 11
                 12
                 13
                 14
                 15
                 16
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW                                                      2
   LOS ANGELES
                        DB1/ 109189011.1
